Citation Nr: 0206973	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  94-34 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder (PTSD).  

3.  Entitlement to an effective date earlier than January 29, 
1998, for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from July 1972 to April 
1974.  This matter comes to the Board of Veterans' Appeals 
(Board) from September 1992 and May 2001 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  

In a September 1999 decision, the Board, inter alia, reopened 
and denied as not well grounded the claim of service 
connection for asthma, granted the claim of service 
connection for PTSD, and denied as not well grounded the 
claim of service connection for an acquired psychiatric 
disorder other than PTSD.  The appellant appealed the denials 
to the U.S. Court of Appeals for Veterans Claims (CAVC), 
which in a January 2001 Order vacated the September 1999 
Board decision "to the extent that it is adverse to the 
appellant" and remanded the case to the Board for 
readjudication.  The CAVC based its Order on the Secretary's 
argument that the Board's determinations that the claims of 
service connection for asthma and an acquired psychiatric 
disorder other than PTSD were not well grounded was contrary 
to the Veterans Claims Assistance Act of 2000 (VCAA) and its 
elimination of the well-grounded-claim requirement.  

As the only aspects of the Board's September 1999 decision 
adverse to the appellant were the determinations that the 
claims of service connection for asthma and an acquired 
psychiatric disorder were not well grounded, only those 
determinations were vacated.  The Court's Order did not 
affect the Board's grant of service connection for PTSD.  

Following the Court's action, the Board in August 2001 
remanded the claims of service connection for asthma and an 
acquired psychiatric disorder other than PTSD to the RO for 
further adjudication.  Those issues have not been developed 
by the RO, and they will be the subject of the Remand that 
follows. 

The RO implemented the Board's September 1999 grant of 
service connection for PTSD in a December 1999 rating 
decision, establishing an effective date of January 29, 1998, 
for PTSD with history of alcohol and substance abuse, and 
assigning a 10 percent evaluation.  After the veteran 
disagreed with that evaluation, the RO increased the rating 
to 100 percent in a May 2001 rating decision, effective the 
date of the grant of service connection.  The veteran 
appealed from that May 2001 rating decision, phrasing his 
disagreement in terms of seeking an earlier effective date 
and increased rating for PTSD.  The RO denied the claim, 
addressing the issue as entitlement to an effective date 
earlier than January 29, 1998, for a 100 percent evaluation 
for PTSD.  The RO denied that claim on the basis that there 
was no legal entitlement to a rating before the effective 
date of service connection.  It appropriately did not 
adjudicate the issue of whether the evidence supported a 
higher evaluation prior to the date of service connection.  
Because the Board herein grants an earlier effective date for 
service connection, the issue of the rating must now be 
adjudicated by the RO.  The Board has no current jurisdiction 
of that issue.


FINDINGS OF FACT

1.  The appellant filed a claim seeking service connection 
for PTSD in July 1993.  

2.  The first diagnosis of PTSD of record is contained in a 
private psychologist's report dated August 23, 1994.  
Subsequent medical evidence related PTSD to traumatic events 
in the appellant's service.


CONCLUSION OF LAW

The criteria for an effective date of August 23, 1994, for 
the grant of service connection for PTSD, are met.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001).  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326) (regulations 
implementing the VCAA).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
Supp. 2001); see Holliday v. Principi , 14 Vet. App. 280, 
286-90 (2001) (VCAA potentially applicable to all claims for 
VA benefits), Livesay v. Principi, 15 Vet. App. 165, 171 
(2001) (holding that VCAA is not applicable to claims for 
revision based on clear and unmistakable error, but not 
discussing VCAA's applicability to earlier-effective-date 
claims), see also Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(statutory changes most favorable to veteran must be applied 
first by VA); compare Smith (Claudus) v. Gober, 14 Vet. App. 
227, 231-32 (2000) (VCAA inapplicable to matters of statutory 
interpretation).  

A claim for earlier effective date for a benefit does not 
require a specific claim form.  It is required that an 
informal claim identify the benefit sought, and the appellant 
did this.  38 C.F.R. § 3.155(a) (2001).  There is thus no 
issue as to provision of an appropriate claim form or 
instructions for completing it.  38 U.S.C.A. § 5102 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)(2)).  

When the RO effectuated the Board's grant of service 
connection in a December 1999 rating action, it established 
the effective date of the grant.  It stated the reason for 
selecting January 29, 1998 as the effective date, informing 
the appellant of the criteria for establishing an effective 
date of service connection for a disability.  When the RO in 
May 2001 granted a 100 percent evaluation and the veteran 
disagreed with the effective date, the RO again advised him 
of the criteria for an earlier effective date in an August 
2001 statement of the case.  He has been informed of the 
information and evidence necessary to substantiate the 
current claim.  See 38 U.S.C.A. § 5103(a) (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)).  

The record contains VA and private medical evidence regarding 
the claim and the point at which PTSD was diagnosed and 
linked to service, thereby demonstrating that VA undertook 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  VA also accorded the appellant 
appropriate VA examinations that were necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(c)(4)).  

Assuming that the VCAA is applicable to earlier-effective-
date claims, the requirements of that statute have been 
substantially met by the RO, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the appellant.  See, e.g.,  
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

II.  Effective Date of Service Connection

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.151 (2001).  See Wells v. Derwinski, 3 Vet. App. 307 
(1992).  Benefits are generally awarded based on the "date 
of receipt" of the claim.  38 C.F.R. §§ 3.1(r), 3.400 
(2001).  The effective date of a grant of disability 
compensation, such as based on a grant of service connection, 
is the day following separation from active service or the 
date entitlement arose if claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i) (2001).  

The veteran identified service connection for PTSD as a 
benefit he was seeking in a statement received at the RO July 
19, 1993.  He had previously filed a formal claim for service 
connection (38 C.F.R. § 3.151(a) (a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid)).  An informal claim identifying the 
benefit sought may be sufficient if a formal claim has 
already been filed.  38 C.F.R. § 3.155 (2001).  

As the Board noted in its September 1999 decision granting 
service connection for PTSD, the earliest medical document 
showing PTSD is a private psychologist's August 23, 1994, 
report diagnosing PTSD without evidence of exaggeration or 
malingering.  Although earlier medical evidence, most notably 
VA examination in September 1993, did not reveal any findings 
of PTSD, later evidence diagnosed the disorder and linked it 
to events of the appellant's service.  For example, VA 
examination in January 1998 concluded that the traumatic 
events of that service met the full criteria for a diagnosis 
of PTSD.  Although the evidence linking PTSD to service came 
later than the initial diagnosis, the linkage provided by 
that evidence supports an effective date for the grant of 
service connection to the date of the earliest diagnosis of 
PTSD, on August 23, 1994.  An effective date earlier than 
August 23, 1994, is not warranted, as the evidence of record 
prior to that date did not diagnose PTSD, but characterized 
the appellant as having an adjustment disorder.  

In light of the evidence of record and based on the analysis 
above, it is the determination of the Board that the evidence 
supports an effective date of August 23, 1994, for the grant 
of service connection for PTSD.


ORDER

Entitlement to an effective date of August 23, 1994, and no 
earlier, for the grant of service connection for PTSD is 
granted.  


REMAND

The Board remanded the issues of entitlement to service 
connection for asthma and for a psychiatric disorder other 
than PTSD in August 2001 and directed the RO to conduct 
specific actions to develop evidence necessary to 
substantiate the claims.  The RO returned the claims file to 
the Board in September 2001 without complying with the 
Board's remand directives.  The Board returned the file to 
the RO at the RO's request, because the file appeared to have 
been sent to the Board in error.  The RO subsequently 
certified the case to the Board in February 2002, again 
without taking any action at all on the Board's August 2001 
remand.  Because the RO did not conduct any development 
mandated by the Board's remand, these claims will be remanded 
for compliance with those directives.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).

A remand is necessary when an RO fails to follow the 
directives contained in a Board remand.  "[A] remand by 
. . . the Board confers on the veteran . . . as a matter of 
law, the right to compliance with the remand orders . . . 
[and] imposes upon the Secretary of [VA] a concomitant duty 
to ensure compliance with the terms of the remand, either 
personally or as 'the head of the Department.'"  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Although VA recently 
promulgated regulations allowing the Board to conduct its own 
development of a record, see 67 Fed. Reg. 3099 (Jan. 23, 
2002) (to be codified as amended at 38 C.F.R. §§ 19.9, 19.31, 
20.903, 20.1304), a remand for RO action instead of Board 
development is appropriate where the RO has performed little 
or no development in response to a remand.  Such is the case 
here, where the RO has not even attempted to comply with the 
Board's August 2001 remand directives.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  In conducting the development herein, 
ensure compliance with all notification 
and development action required by 38 
U.S.C.A. §§ 5103, 5103A (West 1991 
& Supp. 2001) and 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

2.  Contact the appellant to supply the 
names and addresses of any individuals or 
treatment facilities that have treated 
him for asthma or an acquired psychiatric 
disorder other than PTSD since September 
1999, and the dates of such treatment.  
Secure an appropriate release, if 
necessary, in order to obtain complete 
clinical records of such treatment and 
associate them with the claims file.  

3.  Schedule a medical review of the 
claims file by appropriate VA specialist 
to determine whether the appellant's 
asthma underwent an increase in severity 
during his service.  The claims folder 
and a copy of this REMAND must be made 
available to the reviewer.  The reviewer 
should be asked to express an opinion, 
based on review of the claims file, 
including service medical records, and 
professional expertise, as to whether the 
appellant's asthma underwent an increase 
during service and, if so, whether that 
increase was due to the natural progress 
of the disease.  The medical rationale 
for any opinion should be provided.  

4.  Schedule the appellant for a 
psychiatric examination to determine the 
etiology of any current acquired 
psychiatric disorder other than PTSD with 
history of alcohol and substance abuse.  
The claims folder and a copy of this 
REMAND must be made available to the 
physician for review in conjunction with 
the examination.  The examiner should be 
asked to opine whether there is a 
relationship between the current 
psychiatric disorder other than PTSD and 
the appellant's service.  The medical 
rationale for any opinion should be 
provided.  

5.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it complies with 
this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall, 11 Vet. App. at 270-71.  

6.  Thereafter, the RO should 
readjudicate this claim.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



